Citation Nr: 1146120	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  06-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1964 to June 1972.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2005 rating decision by the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 20 percent rating for the Veteran's service-connected diabetes mellitus.  In April 2009, the case was remanded for additional development, and the matter of entitlement to a TDIU rating was referred to the RO for clarification and any appropriate action.  

In December 2010, the Board issued a decision that denied a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, and the matter of entitlement to a TDIU rating was again referred to the RO for any appropriate action.  The Veteran appealed that decision to the Court.  In July 2011, the Court (partially) vacated the Board's decision, and remanded the matter on appeal as it was intertwined with the Veteran's claim seeking an increased rating for his diabetes mellitus consistent with a Joint Motion for Partial Remand (Joint Motion) by the parties.  The Court did not disturb the Board's decision denying the Veteran's claim seeking an increased rating for his diabetes mellitus.  [The Court noted that the Veteran was withdrawing his appeal seeking an increased rating for his diabetes mellitus.  Hence, that matter is no longer before the Board.]  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

The Joint Motion found that the Board failed to provide adequate reasons and bases for its finding that it did not have jurisdiction to adjudicate the matter of entitlement to a TDIU rating.  As noted by the Court and by the Board in its April 2009 remand, "The Veteran's communications received in January 2006 may be interpreted as raising the issue of entitlement to [TDIU]."  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether TDIU is warranted as a result of that disability.  Id. at 453-54.  Here, the Board notes that the Veteran's assertions of being unable to work because of his age and disabilities raises an inferred claim for TDIU.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran with a TDIU application form for completion, and send him a VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf (and advise the Veteran how an effective date would be assigned).  The Veteran and his representative should have opportunity to respond.  

2. The RO should then fully develop (to include assembly of all pertinent outstanding records, and arranging for a VA examination, if necessary) and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  He should be notified of the determination.  If it is not favorable, and if he timely files a notice of disagreement, the RO should issue an appropriate statement of the case in the matter and afford the Veteran and his representative the opportunity to respond.  If this occurs, the case should be returned to the Board, if in order, for further appellate review.  

The purpose of this remand is to ensure compliance with the Court's mandates (as expressed in the Joint Motion) and the instructions of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

